Citation Nr: 1012623	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
Veteran's service-connected residuals, right ankle sprain, 
with posttraumatic arthritis.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1974 to December 
1975. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision, and the case was 
referred to the Board for appellate review.  


FINDINGS OF FACT

The Veteran's right ankle disorder is not manifested by 
ankylosis of plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degree, and is not evidenced by 
abduction, adduction, inversion or eversion deformity.  


CONCLUSION OF LAW

A rating in excess of 30 percent for residuals, right ankle 
sprain, with traumatic arthritis, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5270 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board 
is required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was met by way of letters from the RO to the 
Veteran dated July 2003, September 2003, December 2005, June 
2008 and May 2009.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  The Veteran was also provided a VA examination and 
QTC examination.  The examinations were adequate for rating 
purposes.  Therefore, the Board finds that the RO has 
satisfied the duty to notify and the duty to assist and will 
proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a rating in excess of 
30 percent for residuals, right ankle sprain, with 
posttraumatic arthritis.  Essentially, the Veteran contends 
that the current evaluation assigned does not accurately 
reflect the severity of that condition. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 
(1991).  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required by that evaluation.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.1.  After careful 
consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3. 

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, where service connection 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

The Veteran first claimed entitlement to service connection 
for a right ankle disability in September 1994.  In a 
December 1994 rating decision the RO granted service 
connection and assigned a noncompensable rating effective 
from September 19, 1994.  The Veteran filed for an increased 
rating in July 2003.  Following a VA examination, a rating 
decision was issued in August 2003 increasing the Veteran's 
rating from noncompensable to 20 percent effective from July 
17, 2003, the date of the Veteran's claim.  The Veteran 
submitted a Notice of Disagreement (NOD) in September 2003 
and a Statement of the Case (SOC) was issued in April 2004.

Thereafter, it appears that the Veteran submitted an 
additional increased rating claim in July 2004.  A Decision 
Review Officer Decision and accompanying Supplemental 
Statement of the Case (SSOC) were issued in March 2006, 
increasing the Veteran's rating from 20 percent to 30 
percent, effective from July 17, 2003.  In light of the 
procedural path this appeal took to the Board, the July 2004 
"claim" will be construed as the Substantive Appeal.  

The Veteran's service-connected residuals of a right ankle 
sprain, with traumatic arthritis, have been rated as 30 
percent disabling under Diagnostic Code 5270, for ankylosis 
of the ankle.  Under that diagnostic code a 40 percent 
evaluation is warranted for ankylosis of an ankle in plantar 
flexion at more than 40 degree, in dorsiflexion at more than 
10 degrees or with abduction, adduction, inversion or 
eversion deformity.  A 30 percent rating is warranted for 
ankylosis in plantar flexion between 30 and 40 degrees, or 
in dorsiflexion between zero and 10 degrees.  A 20 percent 
rating is warranted for ankylosis in plantar flexion less 
than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

The relevant evidence of record for the period on appeal 
consists of VA treatment records, private treatment records 
and VA examination reports.  

The Board notes that the first relevant VA examination was 
performed in August 2003.  During that examination the 
Veteran stated that he injured his right ankle in 1974 
secondary to a plant and twist injury.  The Veteran stated 
that in 1994 he sought the services of a podiatrist and an 
arthroscopy of the right ankle was performed in 2001, during 
which loose fragments were debrided and removed from the 
ankle area.  The Veteran indicated that he currently has 
post-activity swelling of the ankle with ambulation, 
constant pain aggravated by walking and cost winter weather.  
Physical examination indicated painful ambulation and 
tenderness to palpation about the Achilles tendon 
posteriorly and the posterior regions of the superior 
calcaneus.  Range of motion studies indicated right ankle 
plant flexion from zero to 5 degrees, dorsi extension to 
zero degrees, inversion from zero to 5 degrees and eversion 
from zero to 10 degree.  Radiographic studies of the right 
ankle revealed a large os strionum and excrescence formation 
and anterior talus breaking with large osteophyte.  The 
examiner diagnosed the Veteran with posttraumatic arthritis 
of the right ankle without subluxation disability.  

Based on the August 2003 examination and private and VA 
treatment records a 20 percent rating was assigned under 
Diagnostic Code 5271 for marked limited motion of the ankle.  
As stated, a Decision Review Officer Decision increased that 
rating to 30 percent by analogy to Diagnostic Code 5270 even 
though the Veteran was not shown to have ankylosis at that 
time. 

The most recent VA examination was performed in May 2009.  
During that examination the Veteran indicated that he wore a 
double upright ankle brace and that the condition had become 
progressively worse.  The Veteran stated that his ankle 
injury was manifested by giving way, instability, pain, 
stiffness, weakness, incoordination, decreased speed of 
joint motion, popping, effusion, swelling and tenderness.  
No constitutional symptoms or incapacitating episodes of 
arthritis were noted.  The Veteran indicated being able to 
stand but only for less than three hours.  He stated that 
walking was limited to a quarter of a mile and that he had 
to use a cane and brace constantly.  Physical examination 
indicated that the Veteran had poor propulsion, callus 
formation from abnormal weight bearing, deformity, 
tenderness, pain and rest and abnormal motion.  Weakness of 
the peroneal and posterior tibial tendons was noted, as was 
decreased valgus of the right heel.  Range of motion studies 
indicated no right dorsiflexion and plant flexion from zero 
to 5 degrees.  Pain was noted following repetitive motion, 
but there was no additional limitation to range of motion.  
Stable ankylosis of the right ankle was also noted.  X-ray 
imagery indicated marked arthrosis and a large osteophyte on 
the articular surface of the talus.  The examiner's 
diagnosis was traumatic arthritis and peroneal tendon 
deficiency and the examiner indicate that the Veteran's 
right ankle disorder caused severe limitation with regard to 
usual daily activities.  

The Board notes that the Veteran has also submitted VA and 
private treatment records.  VA podiatry records from May 
2004 and August 2004 indicate that the Veteran had no 
dorsiflexion in his right ankle and was tender to palpation 
along the ankle joint line.  Severe degenerative joint 
disease was noted.  VA treatment records from July 2004 
indicates that the Veteran had pain with walking and 
standing and intermittent swelling and morning stiffness.  
With regard to the right ankle, a 25 degree arc of motion 
was noted.  The examiner's impression was severe 
degenerative joint disease of the right ankle involving the 
tibio-talar and subtalar joints.  Impingement of the right 
ankle was also noted.  Additional records from December 2004 
show continued ankle pain with less than 30 degrees of 
motion.  X-rays indicated osteophytes, a possible 
subchondral talar cyst and distal tib/fib synostosis.  Most 
recently, VA treatment records from March 2009 indicate that 
the Veteran reported mild increased pain associated with his 
right ankle disorder after reinjuring it while getting off a 
bus.  

Private treatment records for the Veteran's right ankle from 
January 2006 indicate symptoms of pain and swelling, with a 
constant popping sounds.  Gait was abnormal and the Veteran 
required a cane for ambulation.  Physical examination of the 
right ankle indicated moderate swelling of the soft tissue, 
but no deformity.  Range of motion studies indicated 
dorsiflexion to 5 degrees with pain thereafter and plant 
flexion to 35 degrees with pain thereafter.  The examiner 
stated that joint function is additionally limited by pain, 
fatigue, weakness, lack of endurance and incoordination 
after repetitive use, but that he was unable to make a 
determination on the degree of additional limitation without 
resorting to speculation.  

For the reasons discussed below, the Board finds that the 
evidence of record demonstrates that a disability rating in 
excess of 30 percent is not warranted for the Veteran's 
service-connected right ankle disorder.  As was noted on the 
most recent VA examination, the Veteran's right ankle has no 
dorsiflexion and has plantar flexion from zero to 5 degrees.  
Treatment records and examination reports going back to July 
2003 are consistent with those findings.  Even with 
consideration of DeLuca factors, such as limitation due to 
pain, flare-ups, or repetitive use, no more than a 30 
percent rating is warranted.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Furthermore, the competent medical evidence of 
record does not show that at any time during the appeal 
period the Veteran right ankle disorder met the criteria for 
a 40 percent rating.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  There has been no demonstration of ankylosis at 
plantar flexion of 30 degrees or more or in dorsiflexion or 
with abduction, adduction, inversion or eversion deformity.  

In addition, the Board notes that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, a veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as demonstrated by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical 
the use of the regular schedular standards.  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several 
grades of disability."  Factors such as requiring periodic 
medical attention are clearly contemplated in the Schedule 
and provided for in the evaluations assigned therein.  What 
the Veteran has not shown in this case is that his service-
connected condition has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  As the 
Veteran's impairment is adequately contemplated by the 
rating criteria referral for consideration of an 
extraschedular ratings is not warranted.

There is a preponderance of evidence against the Veteran's 
claim and the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for 
residuals, right ankle sprain, with posttraumatic arthritis, 
is denied. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


